MEMORANDUM **
Lawrence Robinson appeals his sentence of life plus 60 months, imposed following his conviction for death caused by use of a firearm during a crime of violence and aiding and abetting, in violation of 18 U.S.C. § 924(j)(l) and (2), interference with commerce by robbery and aiding and abetting, in violation of 18 U.S.C. § 1951(a) and (2), and carrying a firearm during a crime of violence, in violation of 18 U.S.C. § 924(c)(1). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Robinson contends the district court erred by refusing to grant him a minor role reduction pursuant to U.S.S.G. § 3B1.2(b). We review for clear error a district court’s determination that a defendant was not a minor participant. See United States v. Benitez, 34 F.3d 1489, 1497 (9th Cir.1994).
The district court here found and the testimonial evidence adduced at trial shows that Robinson entered the store displaying a weapon, ordered everyone to get on the floor, demanded money from the store’s owner, and discharged his weapon in a struggle with the store’s owner. The district court’s determination that Robinson was not a minor participant therefore was not clearly erroneous. See United States v. Pinkney, 15 F.3d 825, 826 (9th Cir.1994) (stating that a defendant who participated in a robbery by driving a robber to the scene, storing stolen goods and dispersing checks was not entitled to the minor participant role reduction); cf. United States v. Rojas-Millan, 234 F.3d 464, 472 (9th Cir.2000) (holding that minor participant determination must be made relative to all participants in the criminal scheme for which the defendant is charged).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.